DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/804,852, filed on February 28, 2020.  In response to Examiner’s Non-Final Rejection of February 11, 2022, Applicant on May 10, 2022, amended claims 21 and 31. Claims 21-40 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 102 rejections are hereby withdrawn pursuant to Applicants amending claims 21 and 31. New 35 U.S.C. § 103 rejections have been applied to claims 21-40.




Response to Arguments
Applicant's Arguments/Remarks filed May 10, 2022 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed May 10, 2022.

Applicant’s arguments, see pg. 6-7, filed May 10, 2022, with respect to the prior art references cited under 35 U.S.C. 102/103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale.

Regarding the 35 U.S.C. 101 rejection, Applicant states Applicant's claimed invention is not directed to an abstract idea under Alice/Mayo because it is not direct to a basic tool of scientific and technological work that would impede innovation if patented. Instead, Applicant's claimed invention is directed to an improvement to a scheduling platform that makes life easier for users who have limited resources and who are seeking the best possible placement among highly selective institutions. If applicant's claimed invention is patented, engineers will continue to engineer unimpeded and scientists will continue to science unimpeded by applicant's ownership rights in the improved functioning of a scheduling platform. It is only those who seek to copy applicant's match indicator invention who will have problems. 

	In response, Examiner respectfully disagrees and find the present claims fall under the certain methods of organizing human activity as defined by the enumerated groupings according to the current PTO's guidelines for§ 101 eligibility. It appears Applicant is making an argument of preemption, which Examiner respectfully reminds Applicant, although preemption is considered, the two-part analysis is used to determine patent eligibility. Preemption concerns are, thus fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework. While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pyre-emptied, the claim should be eligible for patent protection"). For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Regarding the 35 U.S.C. 101 rejection, Applicant states furthermore, even if, for the sake of argument, applicant's claimed matching of user scheduling activities conducted via a placement platform to historical user scheduling activities conducted via the scheduling platform were an abstract idea based on some other, non Alice, definition, applicant's invention would still be eligible because it is integrated into a very practical application of a scheduling platform that enables its users to navigate a highly competitive problem at a time in their life when the stakes are high and their resources are limited. Hard to imagine many more practical applications than, e.g., getting placed at the best medical residency program you possibly can. That can literally make your career and life. 

	In response, Examiner respectfully disagrees and find that Applicant’s arguments are considered improvements to an existing business process and not a technology, technological field or computer related technology. Applicant’s invention aims to solve a business problem— program placement by matching users to programs—rather than a technological one.




Regarding the 35 U.S.C. 101 rejection, Applicant states the examiner argues that applicant claims organizing human activity. It is respectfully submitted that the proper test for eligibility is not whether a claim can be tortured to fit a catch-all category concocted by a minor functionary at the patent office. Instead, the proper test is whether a claim is directed to a basic tool of scientific and technological work under Alice/Mayo and applicant has shown that applicant's claims are not. 

	In response, Examiner respectfully disagrees and finds that the current and previous 35 U.S.C. 101 analysis was performed according to the current PTO's guidelines for§ 101 eligibility as outlined in MPEP 2106. Specifically, in regards to Step 2A-Prong One; see MPEP 2106.04(a), Examiner maintains the claims recite an abstract idea based on certain methods of organization human activity by reciting limitations that constitutes methods based on managing personal behavior and relationships between people; see MPEP 2106.04(a)(2)(II)(C). 

Regarding the 35 U.S.C. 101 rejection, Applicant states the examiner on page 7 of the present office action appears to argue that anything done using a general purpose computer system is ineligible, i.e., software is ineligible no matter what it does no matter how practical. Applicant is unaware of any authority supporting such an argument. 

	In response, Examiner respectfully disagrees and asserts that no such argument was presented by the Examiner in the previous office action. However, Examiner respectfully reminds Applicant, general purpose computer elements/structure, similar to the claimed inventions’, used to apply a judicial exception (i.e. abstract idea), by use of instruction implemented on a computer, has not been found by the courts to qualify as a particular machine; see MPEP 2106.05(f).






Regarding the 35 U.S.C. 101 rejection, Applicant states the examiner also argues that the limitations in applicant's claims are well-understood like transmitting data over a network or performing calculations. If the limitations in applicant's claims are so "well-understood" the why aren't those well-understood limitations disclosed in the examiner's prior art? 

	In response, Examiner respectfully disagree and notes, the analysis in Step 2B addresses the question on whether an additional element (or combination of additional elements) represents well-understood, routine and/or conventional activities. Examiner finds, Applicant is attempting to say the Step 2A-Prong One elements, the abstract idea, is what makes the claim eligible. Applicant has provided no detailed explanation to the configuration of the combination of additional elements nor has Applicant identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a technical problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significantly more than the judicial exception. Thus, Examiner maintains the claims recite addition elements used as tools to perform the instructions of the abstract idea without disclosing limitations that integrates the abstract idea into a practical application, nor do these elements provide meaningful limitations that transforms the judicial exception into significantly more than the abstract idea itself. Examiner finds the claims currently do not disclose any unconventional computer functions that can be considered significantly more than the judicial exception. Applicant has not identified any disclosure that would alter this analysis. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are directed towards a platform and claims 31-40 are directed towards a method, both of which are among the statutory categories of invention.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining the likelihood a user will be placed in a program based on historical placement activities data.
Claim 21 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, a data matcher that determines each likelihood by matching a set data describing a set of placement activities undertaken by the user including at least one scheduling activity pertaining to at least one of the programs initiated by the user to a set of history data describing a set of placement activities undertaken by a set of prior users including at least one prior scheduling activity by at least one of the prior users, constitutes methods based on managing personal behavior and relationships between people. The recitation of a data matcher and placement platform does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea. Claim 31 recite certain method of organizing human activity for similar reasons as claim 21. 
The judicial exception is not integrated into a practical application. In particular, Claim 21 recites a user interface that enables a user to browse a set of programs registered on the placement platform and that depicts a match indicator for each program identified in the user interface such that each match indicator conveys to the user a likelihood that the user will place with the respective program, which is considered an insignificant extra-solution activity of delivering and collecting data; see MPEP 2106.05(g). Additionally, claim 21 recites the placement platform and user interface at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). It is noted the data matcher disclosed in the claims is not defined by the specification to determine if it should be categorized as an additional element. Thus, the additional elements do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 21 therefore is directed to an abstract idea. The additional elements recited in claim 31 do not integrate the abstract idea into practical application for similar reasons as claim 21.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including placement platform and user interface amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.") and electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see MPEP 2106.05(d)(II). (see at least Specification [0042]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims 26 and 36 recite wherein at least two of the programs are identified in the user interface such that the respective match indicators enable the user to discern which of the likelihoods is higher and claims 27 and 37 recite a user interface that identifies the user to an administrator of one of the programs and that depicts to the administrator a match indicator that conveys to the administrator a likelihood that the user will place with the program of the administrator, which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, claims 22-25, 28-30, 32-35 and 38-40 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 21 and 31. Therefore, claims 22-30 and 32-40 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claims 21-30 are directed towards a placement platform. The placement platform is interpreted as a computer program based on paragraphs 0037 and 0041 of the specification. The language used by the Applicant(s) does not exclude non-statutory forms of computer program products such as signals or carrier waves.  Therefore, these claims are non-statutory.  The Office recommends amending these claims to recite the term "non-transitory" in the preamble so that the scope of the claim is only limited to non-transitory computer readable media.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 28-32, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh], and further in view of Taylor et al., U.S. Patent No. 10,528,916 [hereinafter Taylor]. 


Referring to Claim 21, Singh teaches a placement platform, comprising:
a user interface that enables a user to browse a set of programs registered on the placement platform (Singh, [0023]), “the client system 102 sends a request to the social networking system 120 for a webpage associated with the social networking system 120… a member of the client system 102 logs onto the social networking system 120 and clicks to view educational information on a dedicated web page of the social networking system 120. In response, the client system 102 receives the requested data (e.g., information about schools and enrollment) and displays them on the client system 102”; (Singh, [0075]; [0029]) and 
that depicts a match indicator for each program identified in the user interface such that each match indicator conveys to the user a likelihood that the user will place with the respective program (Singh, [0075]), “the user interface 400 also includes a list of suggested education institutions 418…each suggested education institution also has an associated prediction that represents the likelihood of the member being accepted”; (Singh, [0093]), “the social networking system (e.g., social networking system 120 of FIG. 1) uses a model to analyze a potential applicant and determine how well the potential applicant and the education institution match. If the match is determined to be good, the chance of admittance is high; if not, the chance to be admitted is determined to be low”; and 
a data matcher that determines each likelihood by matching a set data describing a set of placement activities undertaken by the user via the placement platform including at least one scheduling activity pertaining to at least one of the programs initiated by the user via the placement platform to a set of history data describing a set of placement activities undertaken by a set of prior users of the placement platform via the placement platform (Singh, [0097]), “the social networking system (e.g., social networking system 120 of FIG. 1) compares (616) qualification data associated with the first member to historical admittance data stored in a memory of the social networking server. In some example embodiments, comparing qualification data for the first member to historic admittance data includes the social networking system (e.g., social networking system 120 of FIG. 1) determining (618) one or more qualification data categories”; (Singh, [0083]), “generating an admittance prediction based on historical admittance data that predicts whether a particular member of a social networking system will be admitted to a particular education institution in accordance with some implementations”; (Singh, [0028]), “Qualification data includes, but is not limited to, test scores, employment history, demographic information, work history, education history, grade point averages, hobbies, accomplishments, member ratings, recommendations, and so on”, Examiner considers the qualification to sufficiently teach placement activities; (Singh, [0100]), “admittance prediction is represented as a percentage representing the likelihood that the member will be accepted into the respective education institution. For example, the chance of admission is 75%, which represents the likelihood that the member will be accepted into the education institution if the member applies. In some example embodiments, the admittance prediction is represented by one of a plurality of discrete states. For example, all potential applicants are given a "high," "medium," or "low" chance of admittance to a respective education institution based on the analysis of the social networking system”; (Singh, [0101]).
Singh teaches historical admittance data (see par. 0015), but Singh does not explicitly teach:
	including at least one prior scheduling activity by at least one of the prior users. 
However Taylor teaches: 
including at least one prior scheduling activity by at least one of the prior users (Taylor, [col. 18, ln. 64]-[col. 18, ln. 67]), “the predictor 412 facilitates analysis of responses by candidates in current digital interview campaigns to predict a fit of the candidate for a position based on the result for previous candidates with respect to the previous responses…”; (Taylor, [col. 13, ln. 56]-[col. 14, ln. 25]), “… the impact data 138 may provide a value describing the amount of impact a competency or question has been determined to have on past interview outcomes… The results data 140 may include information describing the results of previous interviews. This information may be used by the digital evaluation platform 101 to determine which questions have impacted the outcome of previous interviews…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the historical admittance data in Singh to include the prior scheduling activity limitation as taught by Taylor. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of an accurate prediction of candidate performances (see Taylor col. 26, ln. 32-33).

Referring to Claim 22, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh further teaches:
wherein the data of the user includes a set of timing data pertaining to the placement activities of the user and the history data includes a set of timing data pertaining to the placement activities of at least one of the prior users (Singh, [0038]), “historical data analysis module 124 generates a category score for each category for each respective applicant in the list of applicants. The category score represents the degree to which the qualification data in that category makes the applicant a good candidate. For example, in work history, the type of employment (based on employer and title) and the number of year of experience determine how high the category score is”; (Singh, [0102]; [0103]). 

Referring to Claim 26, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh further teaches:
wherein at least two of the programs are identified in the user interface such that the respective match indicators enable the user to discern which of the likelihoods is higher (Singh, Fig. 4; [0100]).



Referring to Claim 28, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh further teaches: 
wherein the data of the user includes a user profile for the user and the history data includes a user profile of at least one of the prior users (Singh, [0027]), “when a person initially registers to become a member of the social networking system 120, the person will be prompted to provide some personal information…This information is stored, for example, in the member profile database 130. In some example embodiments, the social networking system 120 will also prompt the person to determine whether that person is interested in attending one or more schools in the future…the member profile data 130 includes qualification data 132… Qualification data includes, but is not limited to, test scores, employment history, demographic information, work history, education history, grade point averages, hobbies, accomplishments, member ratings, recommendations, and so on”; (Singh, [0036]), “the historical data analysis module 124 gathers and analyzes historical acceptance data for a plurality of education institutions. Each respective education institution has an associated list of applicants (e.g., members who applied to attend the respective education institution), the qualification data 132 associated with each applicant, and a determination concerning whether the member were accepted into the respective education institution. In some example embodiments, any historical acceptance data stored without any personal identifying information (PII). Thus all the historical acceptance data is stored anonymously. In other example embodiments, the historical data analysis module 124 infers whether each applicant was accepted based on updates to the applicant's member profile”.

Referring to Claim 29, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh further teaches: 
wherein each match indicator conveys to the user the odds that the user will place in the respective program identified in the user interface (Singh, Fig. 4, [0100]; [0103]).

Referring to Claim 30, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh further teaches: 
wherein the data of the user includes a set of questionnaire data for the user and the history data includes a set of questionnaire data for at least one of the prior users (Singh, [0019]; [0028]), Examiner considers test scores as a qualification to teach a set of questionnaire data; (Singh, [0041]).

Referring to Claim 31, Singh teaches: 
A method for program placement (Singh, [0015]-[0017]), comprising:
Claim 31 disclose substantially the same subject matter as Claim 21, and is rejected using the same rationale as previously set forth.

Claim 32 disclose substantially the same subject matter as Claim 22, and is rejected using the same rationale as previously set forth.

Claim 36 disclose substantially the same subject matter as Claim 26, and is rejected using the same rationale as previously set forth.

Claim 38 disclose substantially the same subject matter as Claim 28, and is rejected using the same rationale as previously set forth.

Claim 39 disclose substantially the same subject matter as Claim 29, and is rejected using the same rationale as previously set forth.

Claim 40 disclose substantially the same subject matter as Claim 30, and is rejected using the same rationale as previously set forth.

Claims 23, 24, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh], in view of Taylor et al., U.S. Patent No. 10,528,916 [hereinafter Taylor], and further in view of Mondal et al., U.S. Publication No. 2020/0184425 [hereinafter Mondal]. 

Referring to Claim 23, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach: 
wherein the data matcher matches at least one sequence of the placement activities of the user to at least one sequence of the placement activities of at least one of the prior users.

However Mondal teaches: 
wherein the data matcher matches at least one sequence of the placement activities of the user to at least one sequence of the placement activities of at least one of the prior users (Mondal, [0039]), “The AI services module 256 comprises artificial intelligence algorithms that are configured to extract contextual information about or associated with the candidate, for example, skills, entities, themes, patterns…”; (Mondal, [0042]), “the machine learning algorithms 318 executed by the artificial intelligence services module 256 generate the candidate profile based on historical decision data (imported from the candidate database 314 and/or the job database 315) and candidate data for each candidate from the ATS as indicated by reference 320…”; (Mondal, [0033]-[0034]), “… the ATS 240 comprises historical data and historical actions. The historical data includes, for example, data/information about positions, employees and the like. The historical actions include, for example, data/information about hiring, dismissal, review, interview events or actions, and the like. For each decision, there is associated application data… the system 200 is configured to generate or build an ideal candidate template or an ideal candidate model. The ideal candidate template is based on historical data imported from the ATS 240, for example, historical candidate and job data, historical action data (e.g. dismissal, interview, hiring data)… A machine profile or template is generated or built for a new candidate, i.e. potential hire, and compared to the ideal candidate profile and a comparison result or score is generated…”; (Mondal, [0033]), “ATS data and information”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the sequence limitations as taught by Mondal. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of screening potential candidates for a position (see Mondal par. 0002).



Referring to Claim 24, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh teaches member activity data (see par. 0033), but Singh does not explicitly teach: 
wherein the data matcher matches a timing of at least one sequence of the placement activities of the user to a timing of at least one sequence of the placement activities of at least one of the prior users.

However Mondal teaches: 
wherein the data matcher matches at least one sequence of the placement activities of the user to at least one sequence of the placement activities of at least one of the prior users (Mondal, [0039]), “The AI services module 256 comprises artificial intelligence algorithms that are configured to extract contextual information about or associated with the candidate, for example, skills, entities, themes, patterns. For example, this allows the system to be configured to derive and understand a work experience as a database experience”, Examiner considers work history to teach timing of at least on sequence of the placement activities; (Mondal, [0042]), “the machine learning algorithms 318 executed by the artificial intelligence services module 256 generate the candidate profile based on historical decision data (imported from the candidate database 314 and/or the job database 315) and candidate data for each candidate from the ATS as indicated by reference 320…”; (Mondal, [0033]-[0034]), “… the ATS 240 comprises historical data and historical actions. The historical data includes, for example, data/information about positions, employees and the like. The historical actions include, for example, data/information about hiring, dismissal, review, interview events or actions, and the like. For each decision, there is associated application data… the system 200 is configured to generate or build an ideal candidate template or an ideal candidate model. The ideal candidate template is based on historical data imported from the ATS 240, for example, historical candidate and job data, historical action data (e.g. dismissal, interview, hiring data)… A machine profile or template is generated or built for a new candidate, i.e. potential hire, and compared to the ideal candidate profile and a comparison result or score is generated…”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data in Singh to include the sequence limitations as taught by Mondal. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of screening potential candidates for a position (see Mondal par. 0002).

Claim 33 disclose substantially the same subject matter as Claim 23, and is rejected using the same rationale as previously set forth.

Claim 34 disclose substantially the same subject matter as Claim 24, and is rejected using the same rationale as previously set forth.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh], in view of Taylor et al., U.S. Patent No. 10,528,916 [hereinafter Taylor], and further in view of Coyne et al., U.S. Publication No. 2002/0116253 [hereinafter Coyne]. 

Referring to Claim 25, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh teaches generating an admittance prediction to an educational institution (see par. 0015) and a member profile including qualification data (see par. 0028), but Singh does not explicitly teach:
wherein the data matcher updates each likelihood after each of the placement activities is undertaken by the user via the placement platform.

However Coyne teaches: 
wherein the data matcher updates each likelihood after each of the placement activities is undertaken by the user via the placement platform (Coyne, [0053]-[0054]), “The invention includes a predictive routine 104 to create or generate a prediction about a prospective student 110a-n based upon collected information from the collection routine 102 and the database 122… The predictive routine 104 utilizes biographical data, statistical data, historical data, behavioral data, preferential data, circumstantial data, demographic data, or any other data or information that permits an observation to be directly or indirectly made about a student or otherwise provides information about a prospective student in order to improve the quality of the prediction…”; (Coyne, [0087]), “prediction factors”; (Coyne, [0064]; [0081]-[0082]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the member activity data and prediction in Singh to include the updating limitation as taught by Coyne. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of making a prediction utilizing admissions-based information (see Coyne par. 0001).

Claim 35 disclose substantially the same subject matter as Claim 25, and is rejected using the same rationale as previously set forth.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., U.S. Publication No. 2016/0125560 [hereinafter Singh], in view of Taylor et al., U.S. Patent No. 10,528,916 [hereinafter Taylor], and further in view of Saedy et al., U.S. Publication No. 2016/0163009 [hereinafter Saedy]. 

Referring to Claim 27, the combination of Singh in view of Taylor teaches the placement platform of claim 21. Singh teaches members of the social networking system may be associated with schools (see par. 0029), but Singh does not explicitly teach: 
further comprising a user interface that identifies the user to an administrator of one of the programs and that depicts to the administrator a match indicator that conveys to the administrator a likelihood that the user will place with the program of the administrator.

However Saedy teaches: 
further comprising a user interface that identifies the user to an administrator of one of the programs and that depicts to the administrator a match indicator that conveys to the administrator a likelihood that the user will place with the program of the administrator (Saedy, [0066]), “whenever a professor needs to find a student for an opening position, the professor can go a prospective students list, and sort the students by any suitable criterion, and choose the best student, thus providing efficient communications between professors and students, and the like”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the members associated with schools in Singh to include the administrator limitation as taught by Saedy. The motivation for doing this would have been to improve the method of generating an admittance prediction based on historical admittance data that predicts whether a member will be admitted to an education institution in Singh (see par. 0015) to efficiently include the results of providing efficient communications between professors and students (see Saedy par. 0066).

Claim 37 disclose substantially the same subject matter as Claim 27, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shaw et al. (US 10878710 B1) – Systems and methods are disclosed herein for recommending an educational course to a user, and may comprise receiving data records associated with availability of a plurality of educational courses at one or more institutions; receiving educational course data and educational course focus data associated with the user; receiving prior user data records comprising prior user educational course data and prior user educational course focus data; determining index scores for each of the plurality of educational courses based upon a similarity between the educational course data and prior user educational course data, and based upon a similarity between the educational course focus data and prior user educational course focus data; and providing a recommended educational course from the plurality of educational courses to the user based upon the determined index scores.

McAvoy et al. (US 20140258163 A1) – A scheduling utility uses historical data to calculate a predicted percentage of students that will not show up for a learning session within a specific time slot. For example, the scheduling utility may determine that based on historical data, 8% of students scheduled for math sessions on Mondays from 4-5 pm do not show up. Based on this prediction, the scheduling utility calculates a predicted number of students that will show up for the learning session. Thus, in the previous example, if 800 students are scheduled for math on Monday from 4-5 pm, the scheduling utility predicts that 64 of the 800 students will not show up. Based on this prediction, the scheduling utility schedules enough math teachers for only 736 students within that time slot. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624